       Case 4:20-cv-03941 Document 1 Filed on 11/19/20 in TXSD Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

RIMA M. ABOUASSAAD                               §
                                                 §
V.                                               §      CIVIL ACTION NO. _________
                                                 §
                                                        JURY DEMANDED
MARSHALLS OF MA, INC.                            §


       DEFENDANT MARMAXX OPERATING CORP.’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Marmaxx Operating Corp., incorrectly

identified as Marshalls of MA, Inc., files its notice of removal of this civil action to the United

States District Court for the Southern District of Texas, Houston Division. In support of this Notice

of Removal, Defendant respectfully shows as follows:

        1.      On October 8, 2020, Plaintiff filed her Original Petition in Cause No. 2020-64146;

Rima M. Broussard vs. Marshall’s of MA, Inc., in the 334th Judicial District Court Harris County,

Texas, naming as the Defendant Marshalls of MA, Inc. Plaintiff’s return of service indicates that

Citation was served on October 20, 2020. See Exhibit A, an index of documents filed in the state

court proceeding. Therefore, Defendant’s notice of removal is timely under 28 U.S.C. § 1446(b).

        2.      True and correct copies of all documents filed in the state court proceeding are

attached hereto and incorporated herein by reference. See Exhibit A. Attached as Exhibit B is a

list of all counsel of record.

        3.      Defendant would show that this case is removable under 28 U.S.C. § 1441, and the

Court has jurisdiction over this matter, because this suit involves a controversy between citizens
      Case 4:20-cv-03941 Document 1 Filed on 11/19/20 in TXSD Page 2 of 3




of different states and the amount in controversy, exclusive of interests and costs, exceeds

$75,000.00. See 28 U.S.C. §§ 1332 and 1441.

       4.      There is complete diversity between the parties. At the time of the filing of this

action, and at the time of removal, Plaintiff was and is a citizen of the State of Texas. Defendant

Marmaxx Operating Corp., the entity that owns and operates the store where the incident occurred,

was and is a corporation incorporated under the laws of the State of Delaware, with its principal

place of business at 770 Cochituate Rd., Framingham, MA 01701.

       5.      The matter or amount in controversy in this suit exceeds the sum of $75,000.00,

exclusive of interest and costs. In her Original Petition, Plaintiff seeks damages “more than

$200,000 but not to exceed $2,000,000.” See paragraph IX in Plaintiff’s Original Petition, attached

as part of Exhibit A.

       6.      In her Original Petition, Plaintiff claims she was seriously injured as a result of

Defendant’s alleged negligence. See paragraph VII in Plaintiff’s Original Petition, attached as part

of Exhibit A. Plaintiff further alleges damages including: Reasonable medical care and expenses

in the past and future; physical pain and suffering in the past and future; mental anguish in the past

and future; physical impairment in the past and future. See Paragraph IX of Plaintiff’ Petition.

       8.      This Notice of Removal will be provided to Plaintiff by service of a copy upon her

counsel of record, in accordance with 28 U.S.C. §1446(d). Further, a copy of this Notice of

Removal will be filed with the District Clerk of Harris County, in accordance with 28 U.S.C.

§1446(d).

       9.      Therefore, Defendant Marmaxx Operating Corp. prays that this cause be removed

from the 334th District Court of Harris County, Texas, to this Court, and for all other relief to which

Defendant may be entitled.



[01875-16707/38761569/1]                          2
      Case 4:20-cv-03941 Document 1 Filed on 11/19/20 in TXSD Page 3 of 3




                                            Respectfully submitted,

                                            HARTLINE BARGER LLP

                                            /s/ Marshall G. Rosenberg
                                            Marshall G. Rosenberg
                                            State Bar No. 12771450
                                            Kevin B. Tompkins
                                            State Bar No. 20125690
                                            John Busch
                                            State Bar No. 24081914
                                            1980 Post Oak Blvd., Suite 1800
                                            Houston, Texas 77056
                                            Telephone: 713-759-1990
                                            Facsimile: 713-652-2419
                                            mrosenberg@hartlinebarger.com
                                            ktompkins@hartlinebarger.com
                                            jbusch@hartlinebarger.com

                                            ATTORNEYS FOR DEFENDANT
                                             MARMAXX OPERATING CORP. incorrectly
                                            named MARSHALLS OF MA, INC.

                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served upon
the parties listed below by the method(s) indicated on November 19th, 2020.


James M. Lassiter, III
Timothy M. McHale
Mohammed H. Nabulsi
Hannah G. Johannes
Lassiter Law Firm
3120 Southwest Freeway, Suite 650
Houston, Texas 77098
Via Email and/or EService: service@lassiterlaw.net and jm@lassiterlaw.net

                                                    /s/ Marshall G. Rosenberg
                                                    Marshall G. Rosenberg




[01875-16707/38761569/1]                       3
